PER CURIAM.
This is an original proceeding seeking to have the final judgment of this Court entered in the above-styled case as reported in 309 S.W.2d 886 enforced as to its terms therein stated, to which reported case we refer in support of our action taken here. In that action this Court, on February 10, 1958, awarded the custody of a 12-year-old minor child, Lavonne Alexander, to its mother, Dorothy Alexander, along with two other minor children, with a further provision that the father, Cecil Alexander, have visitation privileges at reasonable times and be required to contribute to the support of the said children. No petition for a writ of error having been filed, this Court’s judgment and order of award became final. The mother and the children then resided in Dallas County, Texas, and the father resided in Van Zandt County, Texas. Thereafter on May 6, 1958, this Court permitted the mother of the said children, Dorothy Alexander, as relator, to file a motion in this Court seeking to enforce the final order of this 'Court awarding to her the custody of the said minor child, Lavonne Alexander.
The contents of relator’s motion, together with exhibits attached thereto, reveal that on April 22, 1958, respondent, Cecil Alexander, the father of the said minor child, Lavonne Alexander, applied by petition filed in the county court of Van *444Zandt County, Texas, for a change of custody of the said minor child, Lavonne Alexander, from its mother to him; that upon a hearing had in the said County Court of Van Zandt County, Texas, on April 29, 1958, with all of the proceedings previously had in this Court concerning the awarding of the custody of the said minor child to its mother before the Judge of the said Court, it nevertheless in effect attempted to revoke the former order of award of the said child by this Court of date February 10, 1958, to its mother and proceeded to order a change of the custody of the said child from its mother to its father, Cecil Alexander; that on May 6, 1958, this Court, in consideration of relator’s motion and exhibits attached, ordered that respondent, Cecil Alexander, show cause in this Court on May 19, 1958, why he should not abide the final judgment of this Court of-date February 10, 1958, in awarding custody of the said minor child to its mother as reflected by mandate of this Court issued by the Clerk of this Court on April 9, 1958, and it was further ordered that Flon. G. D. Staton, Judge of the County Court of Van Zandt County, Texas, stay the execution of its judgment and order entered on April 29, 1958, attempting to change the custody of the said child to its father and refrain and desist from taking any further action concerning a change of custody of the said child pending further orders of this Court and both parties were duly served with a certified copy of this Court’s orders.
 It appearing on this, the 26th day of May, A.D.1958, that respondent, Cecil Alexander failed to appear in this Court and failed to make any attempt to show cause why he should not be required to abide by and comply with the previous final order of this Court concerning the award of the said child to its mother, but did on May 19, 1958, tender his motion seeking to have relator’s motion dismissed, it is the order and judgment of this Court that the motion of respondent, Cecil Alexander, to dismiss relator’s motion be and it is hereby in all things overruled; and it is hereby ordered that Hon. G. D. Staton, Judge of the County Court of Van Zandt County, Texas, vacate and set aside its order and judgment entered on April 29, 1958, attempting to change the custody of the said minor ,child, Lavonne Alexander, from its mother, Dorothy Alexander, to its father, Cecil Alexander, because the said Judge of the said Court had no jurisdiction to award the custody of the said minor child or to change the custody of the same, but the jurisdiction and authority of such matters is vested in the District Court with the Court of Civil Appeals having appellate jurisdiction over such matters, Vernon’s Ann.Civ. St. art. 1819, and the Court of Civil Appeals likewise having statutory authority to enforce its jurisdiction and the obedience of its orders by the issuance of such writs as may be necessary to accomplish such a purpose. Vernon’s Ann.Civ.St. art. 1823.
It is further hereby ordered and directed that respondent, Cecil Alexander, comply fully with the previous orders of this Court awarding the custody of Lavonne Alexander to his mother, Dorothy Alexander, and in case of failure so to do Cecil Alexander shall be required to answer to this Court for such a failure.
It is further directed that the Hon. G. D. Staton, Judge of the County Court of Van Zandt County, Texas, and respondent, Cecil Alexander, be each served with a certified copy of our action here taken.